DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 07/12/2022.

Examiner’s Note
The examiner attempted repeatedly to contact applicant’s representative Patricia Whitehouse at Phone number 561-267-1034, (Reg. no. 48137) for proposed examiner’s amendment, however no one responded from said telephone number on record, neither there was any capability for leaving a voice mail.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/149783 A1, (U.S Publication number 2020/0370796 A1 to LANGAN et al (LANGAN) has been used for citation purposes.

Re: Claim 1:
LANGAN discloses:
A thermally driven electrocaloric system comprising:
a first shape memory alloy (SMA) member (See Fig. 1: SMA 2a-3a) comprising a proximal end (See Fig. 1: proximal end on top) and a distal end (See Fig. 1: distal end at bottom of SMA);
a second shape memory alloy (SMA) member (See Fig. 1: 2b-3b) comprising a proximal end (See Fig. 1: on top) and a distal end (See Figs.1: distal end at bottom); and
a connection mechanism (See Fig. 1: col. 20 lines 31-61: See Fig. 1: connection mechanism 1, 5, 6, 7, 8, 4) configured between the distal end of the first SMA member and the distal end of the second SMA member (See Fig. 1:   each of the bottom end of 3a and 3b), the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) configured to transfer a force between the first SMA member (See Fig. 1: 3a) and the second SMA member (See Fig. 1: ¶0055-¶0064: low -pressure applied (and hence low force) on the SMA wires)).
Regarding claims 15-20 LANGAN discloses all the limitations of method claim 15 and dependent method claims 16-20 including SMA member and the second SMA member, the force comprising at least one of: 
a compressive force or a tensile force (See Fig.1: a compressive force when working fluid heats SMA member and tensile force when the working fluid cools the SMA member via low-pressure and high-pressure pumps which is cyclical process in the system as described in ¶0062-¶0063).

Re: Claim 2:
LANGAN discloses:
The thermally driven elastocaloric system of claim 1, further comprising a working fluid for transferring a heat between the working fluid and at least one of the first SMA member and the second SMA member (See Fig.1: ¶0029,  ¶0055-¶0064: a low-pressure accumulator pressure 1 is applied to a SMA core 3a-2a or bundle in a martensite state, working fluid is input into a chamber housing the SMA core 2a which is at a higher temperature than the As and Af, therefore allowing the SMA material to absorb the heat).

Re: Claim 3:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat to the first SMA member (See Fig.1: ¶0055-¶0064: a low -pressure accumulator pressure 1 is applied to a SMA core 3a-2a or bundle in a martensite state, working fluid is input into a chamber housing the SMA core 2a which is at a higher temperature than the As and Af, therefore allowing the SMA material to absorb the heat).

Re: Claim 4:
LANGAN discloses:
The thermally driven elastocaloric system of claim 3, wherein the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) transfers a compressive force (See Fig. 1: ¶0055-¶0064: via pump 5) to the second SMA member (See Fig. 1:  3b-2b) when heat is transferred (See Fig.1: ¶0055) from the working fluid to the first SMA member (See Fig.1: 3a-2a).


Re: Claim 5:
LANGAN discloses:
The thermally driven elastocaloric system of claim 4, wherein the compressive force transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b) generates a heating potential in the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 6:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat to the second SMA member (See Fig. 1:  ¶0055-¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit).

Re: Claim 7:
LANGAN discloses:
The thermally driven elastocaloric system of claim 6, wherein the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) transfers a compressive force (See Figs.1-2: ¶0055 and as discussed in rejection of claim 1 above) to the first SMA member (See Fig. 1:  3a-2a) when heat is transferred from the working fluid to the second SMA member (See Figs.1-2: ¶0059-¶0064).

Re: Claim 8:
LANGAN discloses:
The thermally driven elastocaloric system of claim 7, wherein the compressive force (See Figs. 1-2: ¶0055-¶0064: austenitic phase generates compressive force upon heating) transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the first SMA member (See Fig. 1:  3a-2a)  generates a heating potential in the first SMA member (See Figs. 1-2:  in austenitic phase stored heat in first SMA member generates heating potential).

Re: Claim 9:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat from the first SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit).

Re: Claim 10:
LANGAN discloses:
The thermally driven elastocaloric system of claim 9, wherein the connection mechanism transfers a tensile force to the second SMA member when heat is transferred from the first SMA member to the working fluid (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit).

Re: Claim 11:
LANGAN discloses:
The thermally driven elastocaloric system of claim 10, wherein the tensile force transferred by the connection mechanism to the second SMA member generates a cooling potential in the second SMA member (See Fig. 1:  ¶0059: The high -pressure accumulator 6 is applied to the cores 2a, 2b to achieve wire elongation via the release of latent heat, effectively, the austenite to martensite transformation occurs).

Re: Claim 12:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat from the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, this reaction is exothermic, and both the sensible heat and full or partial quantity of latent heat are released into the fluid stream, giving rise to an increase in temperature of the fluid, the high -pressure in the hydraulic chamber 7 must now be transferred to the low-pressure hydraulic chamber 4 in order to allow the cycle to restart via SMA 3a-2a).

Re: Claim 13:
LANGAN discloses:
The thermally driven elastocaloric system of claim 12, wherein the connection mechanism transfers a tensile force to the first SMA member when heat is transferred from the second SMA member to the working fluid (See Fig.1: the tensile force is merely a result of phase change from Austenitic to Martensitic form of first SMA and second SMA members which is cyclical process in the system as described in ¶0062-¶0063).

Re: Claim 14:
LANGAN discloses:
The thermally driven elastocaloric system of claim 7, wherein the tensile force transferred by the connection mechanism to the first SMA member generates a cooling potential in the first SMA member (See Fig.1: the tensile force is merely a result of phase change from Austenitic to Martensitic, since Martensitic phase is the result of cooling potentioal in the system as described in ¶0062-¶0063.

Re: Claim 16:
LANGAN discloses:
The method of claim 15, wherein the transfer of the compressive force generates a heating potential (See Figs.1-2: this is merely result of SMA member taking the position of austenitic phase which generates heating potential) and the transfer of a tensile force generates a cooling potential (See Figs.1-2: this is merely result of SMA member taking the position of martensitic phase which generates cooling potential).

Re: Claim 17:
LANGAN discloses:
The method of claim 15, wherein the transfer of heat from the working fluid to the first SMA member (See Fig. 1:  3a-2a) generates the transfer of compressive force (See Figs. 1-2:  austenitic phase generates compressive force) from the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b).

Re: Claim 18:
LANGAN discloses:	
The method of claim 17, wherein the compressive force (See Figs. 1-2:  austenitic phase generates compressive force) transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b) generates a heating potential in the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 19:
LANGAN discloses:
 The method of claim 15, wherein the transfer of heat from the first SMA member (See Fig. 1:  3a-2a) to the working fluid generates the transfer of tensile force (See Fig. 1:  when in martensitic phase) from the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3a-2a).

Re: Claim 20:
LANGAN discloses:
The method of claim 19, wherein the tensile force transferred by the connection mechanism to the second SMA member generates a cooling potential in the second SMA member (See Figs.1-2: this is merely result of second SMA member taking the position of martensitic phase which generates cooling potential).



Response to Arguments
Applicant alleges:
Both independent claims require the presence of a connection mechanism that transfers force from one SMA member to another. In contrast, Langan employs an entirely different system. Langan applies tension to SMA core 2a (also referred to as a negative thermal expansion (NTE) core) by applying low pressure. SMA core 2a is in martensite form. Langan then contacts SMA core 2a with fluid which has a higher temperature than the austenitic start temperature (As) and austenitic finish temperature (Af), allowing SMA core 2a to absorb heat. The transition to austenitic to martensitic form results in a contraction of the material (hence the negative thermal expansion description). This transition is endothermic as the result of the application of low pressure which has lowered As and Af relative to the fluid temperature as explained by Langan (see paragraphs 0055-0057). Thus, Langan uses low pressure to create a thermal potential. Langan further discloses that a pump is used to move fluid from the low-pressure accumulator to the high-pressure accumulator. The high- pressure accumulator applies pressure to the SMA cores to raise the martensitic start temperature (Ms) and martensitic finish temperature (Mf) and the core is contacted with a fluid which can be the same temperature that was used for the transition to the austenitic form because of the application of pressure (see paragraphs 0058-0062). The transition from austenitic to martensitic is exothermic under high pressure releases because the application of high pressure has altered the Ms and Mf relative to the temperature of the fluid. Thus, Langan makes clear that elongation and contraction are related to the phase change of the material and the temperature at which the phase change occurs can be altered by pressure. Overall, Langan can be described as the application of a force (high or low pressure generated by a pump) to generate thermal potential. 
 	Due to the requirement for a pump to maintain the desired pressure for the desired transformation Langan does not teach transferring a force between a first SMA member and a second SMA member. While the expansion and contraction of the materials employed by Langan can move fluid into and out of the respective accumulators a pump is required to apply the desired force (pressure) to modify the phase transformation start and finish temperatures.

Examiner’s Response:
 The examiner respectfully disagrees to the arguments above, the claims are given broadest reasonable interpretation. The applicant’s arguments hinge around the following:
 Applicant alleges that LANGAN discloses a connection mechanism which is different from the disclosed system, the examiner respectfully disagrees to these remarks, as claim recites a connection mechanism to transfer force between the first and second SMA member, and connection mechanism of LAGAN yields identical results and transfers force between the first and the second SMA members (See Fig.1: ¶0058-¶0063: 3a/2a, 3b/2b).
The claim is limited to “the connection mechanism configured to transfer a force between the first SMA member and the second SMA member” in claim 1, and “transferring a force between the connection mechanism and at least one of the first SMA member and the second SMA member, the force comprising at least one of: a compressive force and a tensile force” in claim 15, and LANGAN explicitly discloses a “connection mechanism (See Fig. 1: ¶0055-¶0064:  1, 5, 6, 7, 8, 4) configured to transfer force  (¶0055, ¶0059: a low-pressure accumulator pressure 1 is applied to a SMA core 2a, high-pressure accumulator 6 is applied to the cores 2a, 2b to achieve wire elongation via the release of latent heat. Effectively, the austenite to martensite transformation occurs which is typically a result of pressure (force) exerted by a pumps/motors (See Fig. 1: 5, 8)  via low-pressure and high-pressure as claimed in claim 1 (compressive or tensile as claimed in claim 15) from first SMA element to second SMA element”, the claims 1 and 15 are limited to transfer of force between the first SMA member and second SMA member via a connection mechanism (See Fig. 1: ¶0055-¶0064:  1, 5, 6, 7, 8, 4). 
Furthermore, LANGAN described as the application of a force (high or low pressure generated by a pump) to generate thermal potential between the  first and second SMA members to change its martensitic phase to austenitic phase to expand and contract accordingly (See ¶0058-¶0063: A pump 5 is utilized to pump the hydraulic fluid from the low-pressure accumulator 1 to a high-pressure accumulator 6, and sized according to the output power of the cores 2a, 2b plus the hydraulic transmission losses through the system from the accumulator to the core—this allows for enough pressure in the high-pressure accumulator 6 to provide enough pressure to the core 2b during the heat absorption phase, and the high-pressure in the hydraulic chamber 7 can physically tension the wires. This reaction is exothermic, and both the sensible heat and full or partial quantity of latent heat are released into the fluid stream, giving rise to an increase in temperature of the fluid. The high-pressure in the hydraulic chamber 7 must now be transferred to the low-pressure hydraulic chamber 4 in order to allow the cycle to restart, it will be appreciated that the reactions described above happen in sequential or in series”, the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) as described above sequentially applies pressure/force on SMA members 2a and 2b. One of ordinary skill in the art would reasonably interpret this as “the connection mechanism configured to transfer a force between the first SMA member and the second SMA member” in claim 1, and “transferring a force between the connection mechanism and at least one of the first SMA member and the second SMA member, the force comprising at least one of: a compressive force and a tensile force” in claim 15, since nowhere claimed subject matter limits the scope of claim regarding “connection member”, the claimed connection member has been given broadest reasonable interpretation since all what it requires is transfer force between first SMA member and second SMA member which may be either directly or indirectly which is fully disclosed by LAGAN (See rejection above).
In view of the foregoing Applicant’s arguments were found unpersuasive, therefore Rejections of claims 1-20 is maintained. 

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        August 9, 2022